Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICLE HEADLIGHT SYSTEM COLLECTING INFORMATION OF REMOTE VEHICLE 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-7, 9, 12-18, 20 and 23  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zych (U.S. PG Publication No.  2019/0176684).
Regarding Claim 1 and 13, Zych discloses in Figures 1-10, a system that inherently discloses a control method for an adaptive headlight system (AHS) controlling a headlight 110, 
Regarding Claim 2, Zych discloses the control method of claim 1, wherein the AHS operational range is determined on the basis of a radiation range of a headlight mounted to a host vehicle (HV) (the state that is indicated is a location of light emitted by the headlight and angle Para 0024).
Regarding Claim 3 and 14, Zych discloses  the control method of claim 1, wherein the AHS operational range is stored separately for each traffic lane in advance (Para 0069).
Regarding Claim 4 and 15,  Zych discloses the control method of claim 3, wherein, in the determining the AHS operational condition, it is determined whether or not the present location of the RV is within the AHS operational range in response to a traffic lane where the RV is currently in (Para 0069 and Para 0048).
Regarding Claim 5 and 16, Zych discloses the control method of claim 1, further comprising: calculating a relative location of the RV by using a location of a host vehicle (HV) as a reference point (spatial relation to vehicle of other vehicles and buildings is established Paras 0039 0048).
Regarding Claims 6-7 and 17-18, Zych discloses in Figure 2, the control method of claim 1, further comprising: determining whether or not the RV (object 220)  drives in straight travelling (the vehicle 210 wherein authenticity of straight travelling of the RV is determined by 
Regarding Claim 9 and 20, Zych discloses in Figure 5, the control method of claim 1, further comprising: determining whether or not the RV 530 drives in an opposite direction to a host vehicle (HV) (Para 0098).
Regarding Claim 12 and 23, Zych discoses the control method of claim 1, further comprising: receiving HD Map (high definition map) information; and on the basis of the HD Map information, radiating light of a headlight of a host vehicle (HV) toward an infrastructure, when a location of the infrastructure enters a radiation range of the headlight (the vehicle can detect objects such as pickup dropoff locations and control intentiy of light emitted Para 0038 or crossection of road Para 0088). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Zych (U.S. PG Publication No.  2019/0176684). 
Regarding Claim 24, Zych discloses in Figure 5, wherein the communication device is configured to exchange information with the RV 520 (the vehicles 510 and 520 communicate regarding trajectory of oncoming vehicle 530 (Para 0098).  However does not explicitly disclose the communication is based on 5G. 
It would have been obvious to one of ordinary skill in the art to use the latest 5th generation (5G) because the known technique of using the most current communication protocol and systems to improve the communication speed was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 8, 10-11, 19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neitzke (U.S. Patent No. 10,086,748) and Kently-Clay (U.S. Patent No. 9,804,599) disclose autonomous Vehicle Lighting Systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875